DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to the amendment filed 08/15/2022
Claims 1 and 4 have been amended
Claims 1-6 are presented for examination
This action is Final

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA (CN 101074057) in view of Wong (WO 2017/071654).

1: AAPA discloses a mobile cooling box 100 comprising:

a box main body 2 and at least one lid 3 for providing access to the inside of the mobile cooling box, at one side edge the at least one lid is hinged 4 to the box main body so that the at least one lid is pivotable from a closed position to an open position (fig. 5, 7),

wherein the mobile cooling box further comprises a latch handle module 5 for manually locking and unlocking the at least one lid, the latch handle module being integrated in the at least one lid and located near another side edge of the at least one lid (fig. 6a,b);

wherein the latch handle module comprises an actuating element 58 that is coplanar with a top surface of the at least one lid 3 and is manually operable by a user, further comprising a gap 35 between said other side edge and said actuating element for positioning of a finger of the user and lifting of said actuating element 58 (fig. 4). 

AAPA fails to disclose a locking element. Wong teaches a locking element 702 that is engageable with a corresponding counterpart 402 located at the box main body [fig. 9] in order to lock the at least one lid from being opened and a casing 6, and the latch handle module 7 provides a mechanism for locking and unlocking the at least one lid according to which the actuating element 3/9 and the locking element 702 are mechanically connected to each other and, by operating the actuating element by the user, the locking element disengages with the corresponding counterpart located at the box main body and allows opening the at least one lid [pg. 8]. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the lid of AAPA to include the locking element of Wong to assist in maintaining the closed position of the lid.

2: AAPA-Wong discloses the mobile cooling box of claim 1, wherein the locking element is designed as a snap-in latch which, in a closed state, extends into the corresponding counterpart being a recess in the box main body (Wong; [pg. 11, para. 1]; [fig. 15]).

3: AAPA-Wong discloses the mobile cooling box of claim 1, wherein the actuating element has a surface which is intended to be pushed by at least one finger of the user’s hand, and the actuating element has a width of at least 6 cm (Wong; [pg. 9, para. 2]).

4: AAPA-Wong discloses the mobile cooling box according to claim 1, characterized in that wherein to open for opening the lid, the actuating element is pivoted about an axis of rotation with a pivoting direction that is the same as that of the lid when being opened (AAPA; [fig. 12]).

5: AAPA-Wong discloses the mobile cooling box according to of claim 4, that wherein the latch handle module further comprises a shaft 55 having a longitudinal axis being co-linear with the axis of rotation of the actuating element 58, the actuating element is connected to and
pivotable about the shaft (AAPA; (fig. 6a,b)).

6: AAPA-Wong discloses the mobile cooling box according to claim 1, wherein the latch
handle module further comprises at least one spring by means of the at least one spring the
mechanism provided by the latch handle module is spring loaded for providing which provides a
restoring force so that the actuating element and the locking element return to their respective
initial positions after an operation of the actuating element by the user (Wong; [pg. 10, para. 2]).

Response to Arguments
Applicant's arguments with respect to the claims have been considered but in view of the amendment the search has been updated, new prior art has been identified and applied, and a new rejection has been made.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAVEN COLLINS/Examiner, Art Unit 3735     

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735